Case 6:21-cv-00329-PGB-LRH Document 10 Filed 02/23/21 Page 1 of 8 PageID 98




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRCT OF FLORIDA
                      ORLANDO DIVISION


MICHAEL VARVARO,                         CASE NO.: 6:21-cv-00329-PGB-LRH

      Plaintiff,

V.

UNIVERSITY OF CENTRAL
FLORIDA BOARD OF TRUSTEES,

      Defendant.
-------------

 DEFENDANT'S AMENDED ANSWER AND AFFIRMATIVE DEFENSES

      Defendant, UNIVERSITY OF CENTRAL FLORIDA BOARD OF

TRUSTEES ("UCF") by and through its undersigned attorney, and pursuant to Rules

8 and 15(a)(l)(A), Fed.R.Civ.P., hereby files this its Amended Answer and

Affirmative Defenses and states:

                         GENERAL ALLEGATIONS

      1.    Admitted that the Complaint purp01is to state claims under the

Americans With Disabilities Act ("ADA") and the Florida Civil Rights Act

("FCRA"); denied that the Complaint contains a claim under Florida Statutes §

440.205.

      2.    Admitted for jurisdictional purposes only.
Case 6:21-cv-00329-PGB-LRH Document 10 Filed 02/23/21 Page 2 of 8 PageID 99
Case 6:21-cv-00329-PGB-LRH Document 10 Filed 02/23/21 Page 3 of 8 PageID 100
Case 6:21-cv-00329-PGB-LRH Document 10 Filed 02/23/21 Page 4 of 8 PageID 101
Case 6:21-cv-00329-PGB-LRH Document 10 Filed 02/23/21 Page 5 of 8 PageID 102
Case 6:21-cv-00329-PGB-LRH Document 10 Filed 02/23/21 Page 6 of 8 PageID 103
Case 6:21-cv-00329-PGB-LRH Document 10 Filed 02/23/21 Page 7 of 8 PageID 104
Case 6:21-cv-00329-PGB-LRH Document 10 Filed 02/23/21 Page 8 of 8 PageID 105




      10.   Plaintiffs claims are barred on the grounds that Plaintiff is not an

otherwise qualified individual within the meaning of the ADA and/or the FCRA.

      11.   Plaintiffs claims are barred on the grounds that Plaintiff has failed to

mitigate his damages,if any.

      12.   Plaintiffs claims are barred for Plaintiffs failure to fully exhaust his

administrative remedies under the ADA and/or the FCRA.

                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 23rd day of February,2021,this Amended

Answer and Affirmative Defenses was electronically filed with the Clerk of the

Court utilizing the CM/ECF system and that a true and correct copy of the same was

electronically transmitted to Counsel for Plaintiff, Rainier Regueiro, Esquire,

Remer & Georges-Pierre, PLL, COURTHOUSE TOWER, 44 West Flagler

Street, Suite 2200, Miami, Florida 33130.




                                                              0 ,LLC
                                      800 North Magnolia Avenue,Ste 1350
                                      Orlando,FL 32803
                                      (407) 843-2100
                                      (407) 843-2061 Facsimile
                                      Attorneys for Defendant University of
                                      Central Florida Board of Trustees



                                         8
